Name: Commission Regulation (EEC) No 3003/87 of 7 October 1987 amending for the 20th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  consumption;  Europe;  information technology and data processing
 Date Published: nan

 8 . 10 . 87 Official Journal of the European Communities No L 285/ 11 COMMISSION REGULATION (EEC) No 3003/87 of 7 October 1987 amending for the 20th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organi ­ zation of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Articles 12 (7) and 25 thereof, Whereas in view of the changes that have occurred in deliveries to certain French markets the list of representative markets and the qualities priced on certain markets should be altered ; whereas Annex II to Commission Regulation (EEC) No 610/77 (3), as last amended by Regula ­ tion (EEC) No 1616/87 (4), should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Annex II E 1 (b) to Regulation (EEC) No 610/77 in amended to read : E. FRANCE 1 . Representative markets (quotation centres) (b) Animals other than young bovine animals Markets Agen Arras ChÃ ¢teaubriant ChemillÃ © Cholet Clisson Fougeres Laissac Laval Qualities genisses U, R, O ; vaches U, R, O, P, A ; taureaux U, R bceufs R, O ; genisses U, R, O ; vaches R, O, P, A bceufs R, O ; genisses R, O ; vaches R, O, P, A boeufs E, U, R, O ; genisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R boeufs E, U, R, O ; genisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R bceufs E, U, R, O ; genisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R bceufs U, R, O ; genisses U, R, O ; vaches R, O, P, A ; taureaux U, R genisses U, R, O ; vaches R, O, P, A ; taureaux U, R boeufs U, R, O ; genisses U, R, O ; vaches R, O, P, A ; taureaux U, R (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 48 , 17 . 2. 1987, p. 1 . 0 OJ No L 77, 25. 3 . 1977, p. 1 . (4) OJ No L 150, 11 . 6 . 1987, p. 22. No L 285/12 Official Journal of the European Communities 8 . 10 . 87 Lyon Nancy Parthenay Rouen bÃ ufs U, R, O ; genisses U, R, O ; vaches R, O, P, A bÃ ufs R, O ; gÃ ©nisses R, O ; vaches O, P, A bÃ ufs U, R, O ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R bÃ ufs R, O ; gÃ ©nisses O ; vaches O, P, A ; taureaux R bÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R bÃ ufs E, U, R ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R bÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R' Sancoins Saint-Christophe-en-Brionnais Valenciennes Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable for the first time for calculation of the levies applying from 2 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1987. For the Commission Frans ANDRIESSEN Vice-President